                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    NICHOLAS ADAM COX,                                 Case No. 19-cv-05996-JD
                                                       Petitioner,
                                   8
                                                                                           ORDER OF DISMISSAL
                                                v.
                                   9

                                  10    RALPH DIAZ,
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a habeas case filed pro se by a state prisoner. In the initial review order the Court

                                  14   found that petitioner appeared to have presented a second or successive petition and the underlying

                                  15   claim failed to state a federal claim. The petition was dismissed with leave to amend to address

                                  16   these deficiencies. The time to amend has passed and petitioner has not filed an amended petition.

                                  17   This case is DISMISSED for the reasons set forth in the prior screening order. A certificate of

                                  18   appealability is DENIED.

                                  19          IT IS SO ORDERED.

                                  20   Dated: January 15, 2020

                                  21

                                  22
                                                                                                    JAMES DONATO
                                  23                                                                United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        NICHOLAS ADAM COX,
                                   4                                                          Case No. 19-cv-05996-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        RALPH DIAZ,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on January 15, 2020, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Nicholas Adam Cox ID: AU6159
                                       Pleasant Valley State Prison
                                  18   P.O. Box 8500
                                       Coalinga, CA 93210
                                  19

                                  20

                                  21   Dated: January 15, 2020

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          2
